Citation Nr: 1236061	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  07-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are missing.

2.  The Veteran has alleged bilateral hearing loss due to exposure to acoustic trauma and ear infections in service.

3.  The Veteran currently has a bilateral hearing loss disability and there is a reasonable basis to attribute such disability to his active military service.


CONCLUSION OF LAW

The Veteran has bilateral hearing loss that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from February 1953 to February 1955.  He submitted his original claim for VA disability compensation benefits in February 2006.  The Veteran alleged that he had bilateral hearing loss and tinnitus that were due to his military service.  In particular, he said that he was treated for a bilateral ear infection at Fort Leonard Wood, Missouri.  He said that his ears bled for several days.  He also said he served as a combat engineer during service and this exposed him to loud noises.  He said he worked around heavy equipment.  The Veteran stated that he believed this exposure caused his present hearing loss and tinnitus.

The only post-service treatment identified by the Veteran was from VA.  He did not specify the dates of treatment.  

A copy of the Veteran's DD 214 was received in August 2006.  His dates of service were as reflected.  The Veteran did not serve in combat; his overseas service was in Germany.  

In August 2006, the RO contacted the Army hospital at Fort Leonard Wood in an effort to obtain any records for the Veteran.  The RO was informed that there were no records available for the Veteran and prior records from the facility would have been sent to the National Personnel Records Center (NPRC) prior to the time of a fire.  (A fire destroyed a number of records, particularly Army records, at the NPRC in July 1973).

Associated with the claims folder are VA treatment records for the period from April 1999 to April 2005.  The records show that the Veteran was seen as a new patient on April 27, 1999.  The Veteran was noted to complain of a chronic hearing loss and wanted help with a hearing test and hearing aids.  An initial audiology clinic evaluation of June 1, 1999, noted that the Veteran wanted to be evaluated for hearing aids.  The entry noted that audiological data revealed a bilateral low to high frequency hearing loss with a degree of impairment from mild to severe.  The note indicated that this impairment would jeopardize the Veteran's medical care.  There was no mention of any type of inner ear problem or noise exposure as the possible etiology of the hearing loss.  The evaluation was limited to the level of hearing loss and need for amplification.  The Veteran was issued hearing aids in July 1999.  A follow-up appointment in August 1999 noted that the hearing aids were working well.  The next actual treatment entry is from June 2004.  The Veteran was seen for an adjustment of his hearing aids.  

In September 2006, the RO wrote to the Veteran to provide him the notice required by the Veterans Claims Assistance Act of 2000.  In addition to providing the Veteran with extensive information on how to substantiate his claim, the Veteran was advised that his military records were likely destroyed by a fire at the NPRC if they were stored there in July 1973.  He was asked to complete a National Archives (NA) Form 13055, Request for Information Needed to Reconstruct Medical Data, to allow him to furnish information on any treatment received in service so that a search of alternate sources could be made.

The Veteran provided his input on a NA Form 13055 that was received in October 2006.  He indicated that he was treated for a sinus problem while stationed in Germany in 1954.  

The Veteran submitted a statement with the form wherein he said he served as a heavy equipment operator and was exposed to loud acoustic trauma.  He said he believed this had caused his present hearing loss and tinnitus.  The Veteran said he was told at the VA medical center (VAMC) audiological department that his hearing [loss] and tinnitus were caused by the acoustic trauma in service.  He asked that he be afforded a nexus examination. 

He also reported that he had no additional information or evidence to submit.

The RO attempted to obtain records for the Veteran from the NPRC but received a negative reply in November 2006.  The RO had requested personnel records for the Veteran but the response indicated such records could not be reconstructed.  The RO prepared a memorandum showing that all efforts to locate the Veteran's STRs were unsuccessful and that future efforts would be futile.  It was noted that treatment dates could not be reconstructed from the NA Form 13055 submitted by the Veteran.

The RO wrote to the Veteran in December 2006.  He was informed that his military records could not be located.  He was given 10 days to submit any military records that he had.  The Veteran responded in January 2007 that he had no STRs.  He reported that he turned his records in to personnel when he was discharged.  He further stated that he was transferred to a Reserve unit and provided the name of the unit.  

The Veteran was afforded a VA audiology examination in February 2007.  The examiner noted that the Veteran alleged he had a bilateral hearing loss since service.  The Veteran also reported an ear infection during basic training.  The examiner further noted a history of noise exposure to heavy equipment during service.  There was also post-service noise exposure to machinery noise that required ear plugs and muffs.  The examiner also said that the Veteran reported that he had tinnitus that had an onset of 40 years ago.  The tinnitus was bilateral.

The results of audiometric testing were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
80
90
120
120
120
LEFT
80
90
115
120
120

The audiogram listed speech recognition scores of 4 percent for the right ear and 20 percent for the left ear.

The examiner stated that the claims folder was reviewed.  She noted that the Veteran's military records were fire-related and unavailable.  She said that the Veteran was not involved with combat during service.  The examiner said that the hearing loss noted during the examination was not consistent with noise induced hearing loss.  She said the hearing loss was much worse than typical noise exposure and the configuration was not consistent with acoustic trauma.  She further noted that the Veteran had waited 50 years to submit his claim.  The examiner said that, considering all of the evidence of record, it was not as likely as not that the Veteran's hearing loss or tinnitus resulted from acoustic trauma during service.  She added that it was as likely as not that the hearing loss and tinnitus resulted from post-military noise exposure, aging or other genetic factors.

The RO denied the Veteran's claim for service connection in February 2007.  He submitted his notice of disagreement (NOD) in March 2007.  The Veteran said he had an ear infection on several occasions in service.  He said he believed this infection, along with his noise exposure in service, had caused his tinnitus and hearing loss.  The Veteran acknowledged that he was not in combat but said he was still exposed to acoustic trauma because of the noise from the equipment.  

The Board remanded the case for additional development in July 2009.  One area of development was to determine if the Veteran's records may be with one of the Reserve units he had previously identified.  It was also noted that the VA examiner had specifically ruled out acoustic trauma as the source of the Veteran's hearing loss.  The Board noted that the examiner did not address the question of whether there was a relationship between the Veteran's reported ear infections in service and his hearing loss and tinnitus.  Finally, any additional treatment records were to be obtained.

The AOJ wrote to the Veteran in September 2009.  He was again asked to submit any military records that he had; or, to provide information about any organization that may have the records.  

The AOJ wrote to the state adjutant general for Missouri in September 2009.  The letter was a request for the Veteran's records.  A response was received that same month.  A duplicate copy of the Veteran's DD 214 was received.  The response referred VA to the NPRC for any further records.  

The AOJ queried the NPRC in September 2009.  However, a negative response was received in October 2009.  The response noted that, at times there are alternate record sources that contain information that can be used to reconstruct parts of lost service records.  Unfortunately, the response said, the information requested by the AOJ could not be reconstructed.  This meant STRs and records from the Army Surgeon General's Office.

The AOJ wrote to the Veteran in December 2009.  He was again asked to complete a NA Form 13055.  He was advised that he needed to be as specific as possible, at least a month and year of treatment, to allow for a records search.  The AOJ advised that the prior NA Form 13055 only listed a year and this was not enough.  The Veteran was informed that even a season, such as fall, or summer, would be helpful.

In April 2010, the AOJ wrote to the specific unit identified by the Veteran in his response of December 2006.  The AOJ informed the Veteran of this request that same month.  

Associated with the claims folder is a Report of Contact dated May 13, 2010.  The VA employee reported that contact had been made with the unit and State of Missouri National Guard about requests for records.  The employee said advice was received to contact the state adjutant general's office for records.  This had already been done.

The AOJ prepared a memorandum for the claims folder to document the unavailability of the Veteran's STRs.  The memorandum listed the dates of requests made for the records and the responses received.  Sixteen different actions were listed, along with the results.  It was noted that the Veteran had not responded to the latest request for information from him.

The AOJ wrote to the Veteran to advise him of the determination of the unavailability of his records in May 2010.  The letter listed the same actions taken as in the memorandum.  The letter also provided nine alternate sources of evidence the Veteran could submit in support of his claim.  No response was received.

In June 2010, the Veteran's claims folder was referred to the VAMC for a medical review and opinion.  The examiner noted that he had reviewed the claims folder and listed the reason for the review.  The prior examination was reviewed and it was noted that the Veteran's STRS were not available.  The current examiner reviewed the statements from the February 2007 report.  In that regard it was noted that earlier examiner had said the Veteran's hearing loss was not consistent with acoustic trauma and that neither the hearing loss nor tinnitus was due to service.  The current examiner also said that the prior report said "...the hearing loss and tinnitus resulted from military noise exposure, aging, or other genetic factors."  However, this was an error.  The prior examiner stated it was post-military noise exposure.  

The examiner said the Veteran said he had repeated otitis media while in service and was treated.  He said this could not be confirmed because of the absence of military records.  The examiner said that a literature search indicated that sensorineural hearing loss may be due to chronic otitis media and included a copy of the literature with his report.  The examiner said that, taking all of these issues into account, it was his opinion that, if the Veteran truly did have numerous episodes of otitis media while he was in the military service as reported, it was at least as likely as not that the current hearing loss can be attributed to those ear infections in service.  

The examiner included two articles; one entitled Is sensorineural hearing loss with chronic otitis media due to infection or aging in older patients?  The second was entitled Sensorineural hearing loss in patients with chronic otitis media.  

VA records for the period from June 2004 to June 2007 were associated with the claims folder.  The entries all related to providing hearing aids to the Veteran; there was no discussion as to any type of ear problems or etiology of the hearing loss.  

The Veteran's claim remained denied and his case returned to the Board in October 2010.

The Board denied the Veteran's claim in November 2010.  The Board noted the Veteran's claim for service connection for bilateral hearing loss was submitted approximately 50 years after service.  The Veteran had provided no medical evidence regarding his hearing loss, to include treatment for any ear infections, for the intervening years.  The first objective evidence of a hearing loss was contained in the VA treatment records from 1999, some 43 years after service.

The Board relied on the negative opinion from the examiner in February 2007.  She stated that the Veteran's hearing loss was not consistent with noise induced hearing loss.  She determined that it was less likely as not that the current hearing loss was related to service.  She did not address the issue of whether ear infections in service played any role in the development of the Veteran's hearing loss.

The VA medical opinion from June 2010 provided a nexus opinion that linked the development of the Veteran's hearing loss to service, provided that the Veteran had suffered from chronic infections during service.  The provider of the opinion had not physically examined the Veteran.  

The Veteran appealed the Board's decision and it was vacated by the United States Court of Appeals for Veterans Claims (Court) in April 2011.  The Court granted a joint motion for remand that contended the Board had not provided adequate reasons and bases for finding the Veteran as not credible in his lay statements regarding ear infections in service.

The Board remanded the case for additional development in October 2011.  The development included asking the Veteran to submit, or identify, additional medical records pertinent to his claim.  This would include medical records of treatment for ear infections and/or hearing loss in the years since service.  The Veteran was to also be informed that he could submit other evidence to demonstrate a history of hearing loss and/or ear infections.

The Board also noted that additional evidence had originally been received at the RO and then forwarded to the Board where it was received in June 2011.  The evidence consisted of a copy of a medical article that addressed the issue of whether sensorineural hearing loss with chronic otitis media was due to infection or aging in older patients.

The AOJ wrote to the Veteran in October 2011.  The letter solicited the medical evidence as requested by the Board.  The Veteran did not provide any additional evidence.

The Veteran was afforded a VA examination, on November 2, 2011.  The examiner was the same physician who had provided the VA medical opinion in June 2010.  The examiner noted that he had reviewed the claims folder.  The examiner said the Veteran had been diagnosed in the past with chronic suppurative otitis media.  The examiner also said that the Veteran reported that he had bilateral otitis media in service.  He related the Veteran's reported history of his company commander taking him to a medical facility for treatment.  The Veteran did not remember the exact nature of the treatment but said that he had 6-8 additional suppurative ear infections while on active duty.  He also reported several infections after service with the last being about 1985.

The examiner said the Veteran reported having hearing loss after his initial infection in service.  As an example, he related an incident where the Veteran could not hear instructions on a firing range and fired his weapon prior to the proper command.  The examiner noted that the Veteran had been diagnosed with a sensorineural hearing loss by VA.  The examiner said that tinnitus would not be dealt with on the examination.  

On physical examination, the examiner said there was evidence of a healed perforation of the left tympanic membrane.  The examiner also referenced an audiogram from July 11, 2011, that he said showed symmetrical hearing loss that was a severe to profound sensorineural hearing loss.  The Veteran reportedly had word recognition scores of 24 percent for the right ear and 28 percent for the left ear.  

The examiner noted that the Veteran's military records were presumed destroyed.  The Veteran's medical history was as related by him and his daughter.  He said it was his opinion that the history of suppurative infections was valid and dependable.  He noted that his examination revealed scarring of the left tympanic membrane and this was clearly the result of suppurative otitis media.  

The examiner stated that the Veteran had a seminal in-service episode of suppurative otitis media, with bilateral draining and bleeding ears, according to the Veteran's history.  He noted the Veteran reported 6-8 further episodes and several after service.  The examiner cited to the medical literature as confirming that otitis media can cause hearing loss.  The examiner stated that, based on that evidence, it was his opinion that the Veteran's hearing loss was at least as likely as not related to his military service.

The examiner specifically stated that his opinion did not have any relationship to the Veteran's acoustic trauma as a cause of the hearing loss.  The examiner stated that the Veteran was to receive a hearing and tinnitus evaluation on November 28, 2011.

The Veteran submitted a statement that was received after his examination.  He related his receiving treatment for his initial ear infection in service where his company commander required him to seek treatment.  He also related the incident at the firing range where he misheard a command and fired his weapon when such a command was not given.  He related he was punished for firing his weapon.  He said he had several ear infections in service and continued to cite to his claimed noise exposure as an operator of heavy equipment in service.  

The Veteran noted his examination of November 2, 2011.  He also noted that he was to have a second "interview" on November 28, 2011, regarding his noise exposure in service and its relationship to his hearing loss.  

The Board notes that VA treatment records, for the period from July 2007 to July 2012, were associated with Virtual VA paperless system.  Those records do not include a second evaluation for the Veteran's hearing loss on November 28, 2011, or any date thereafter.  


II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran's STRs are missing and presumed destroyed in the fire at the NPRC.  Under such circumstances, there is a heightened duty to search for medical information from alternative sources in order to reconstruct the STRs.  Moore v. Derwinski, 1 Vet. App. 401, 406 (1991); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  VA is also under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  The Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9  Vet. App. 46 (1996).  

The Veteran has not submitted any evidence other than his lay statements and the medical article.  He did not identify or submit any medical records dated prior to his claim of August 2006.  The VA records from 1999 establish the presence of a hearing loss but do not address etiology or history.  However, the Veteran is competent to provide lay evidence of symptomatology where symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The February 2007 VA examiner determined that the Veteran's bilateral hearing loss was not consistent with noise induced hearing loss.  She said the Veteran's hearing loss was much worse than typical noise exposure and the configuration was not consistent with acoustic trauma.  The examiner found that the Veteran's hearing loss was not related to service.  She noted the Veteran's report of ear infections in service but did not comment on them.  

The VA examiner of November 2011 provided the medical opinion of June 2010.  In June 2010, he noted that medical literature indicated that sensorineural hearing loss may be due to chronic otitis media.  He opined, at the time, that if the Veteran had numerous episodes of otitis media in service as reported, the Veteran's hearing loss could be attributed to those ear infections.  However, he did not examine the Veteran at that time.  

In November 2011, the examiner did perform a physical examination of the Veteran.  He recorded a history from the Veteran and the Veteran's daughter.  The history of ear infections was consistent with prior reports.  The examiner found evidence of a healed perforated tympanic membrane in the left ear and said this was the result of previous suppurative otitis media.  He also felt that the Veteran's reported history of ear infections was valid and dependable.  

At the time of the Board's prior decision, there was no comment or opinion by a medical professional that affirmed the Veteran as having had ear infections in service.  However, the examiner from November 2011 provided such findings.  Further, the examiner regarded the Veteran's history of infections as "valid and dependable" and concluded that the Veteran's hearing loss was related to the ear infections in service.

Upon review of this evidence, the Board finds that it is at least as likely as not that the Veteran has a bilateral hearing loss that is due to his ear infections in service.  In resolving all doubt in the Veteran's behalf service connection for bilateral hearing loss is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The Board's remand of October 2011 noted that the Veteran required a VA examination to assess his claim for service connection for bilateral hearing loss and tinnitus.  The Veteran was afforded an examination in November 2011, albeit a limited one as the examiner stated that he was only evaluating the Veteran's bilateral hearing loss disability and only as it related to ear infections in service.  It was noted that the Veteran was to have a second examination to address the question of acoustic trauma and hearing loss and the issue of tinnitus.

Both the examiner and the Veteran reported a date of November 28, 2011, for this second examination.  There is no evidence in the claims folder or Virtual VA of a second examination.  Further, the September 2012 supplemental statement of the case (SSOC) made no reference to an additional examination report in the list of evidence considered or in the reasons and bases portion of the SSOC.

If a second examination was conducted, that report must be included in the claims folder or Virtual VA.  Even if there was a second examination, the Board is unable to anticipate the results of the examination.  Therefore, the Veteran must be afforded a VA examination to evaluate his claim of service connection for tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the claims folder or Virtual VA any VA examination report relating to the Veteran's tinnitus claim dated subsequent to November 2, 2011.  

2.  The AOJ should arrange for the Veteran to be scheduled for a VA examination by an ENT physician.  The claims folder, and a complete copy of this decision/remand, must be provided to and reviewed by the examiner as part of the examination.  The results of any testing must be included in the examination report.

The examiner is advised that the Board granted service connection for the Veteran's bilateral hearing loss as due to ear infections in service.  This grant was based on medical opinions from a VA physician that established such a connection although the Veteran's military records are presumed destroyed.

The examiner is also advised Veteran is claiming entitlement to service connection for tinnitus as related to his military service.  He has alleged his tinnitus as due to his exposure to acoustic trauma during service; related to his service as a combat engineer - with no combat service.  He has also alleged that he was treated for ear infections during service and that is an alternate theory of causation.  (The Veteran is presumed to be competent to report lay symptoms of tinnitus since service even though there may be no medical documentation of symptoms.)

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's tinnitus is related to his military service.  This would include consideration of the Veteran's claimed noise exposure, his claimed ear infections during service, and the question of whether tinnitus is attributable to his now service-connected hearing loss.  

The examiner should provide a complete rationale for any opinion provided.  Medical reasons for accepting or rejecting the Veteran's theories that tinnitus is related to military service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion on the issues at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

3.  The AOJ must ensure that the medical examination report and opinion complies with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue remaining on appeal.  If the benefit sought is not granted, the Veteran, and his representative, should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


